DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/290,381; 14/083,379; 61/962,689; 61/796,634, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In regards to claim 1, the prior-filed applications fail to provide adequate support or enablement for the claimed, “a first processing device comprising one or more processors configured to generate a plurality of brain state parameters characterizing one or more features of at least one brain state of the brain of the user; a second processing device comprising one or more processors configured to: generate one or more models of the brain of the user based, at least in part, on the plurality of brain state parameters and the plurality of measurements, determine, using at least the one or more models of the brain of the user and training data comprising one or more mediation data points, a procedure for mediation configured to reduce one or more symptoms of the traumatic brain injury”. The prior-filed applications do not provide support for the specific functions being performed by the specific processing devices as recited in claim 1. As a result, claim 1 has an effective filing date of 11/19/2018, since prior-filed application 16/195,634 does provide support for these limitations. Claims 2-10 also have an effective filing date of 11/19/2018 by virtue of their dependence on claim 1.
In regards to claims 13 and 15-16, the prior-filed applications fail to provide adequate support or enablement for the claimed, “the first processing device is configured to generate one or more observers and estimators associated with the plurality of brain states” (claim 13); “monitoring neuronal synchronization and desynchronization based on the plurality of measurements” (claim 15); “detecting multiplexed parallel delta to theta, alpha to beta, delta/theta/alpha to high- frequency-band coupling based on the plurality of measurements” (claim 16). As a result, claims 13 and 15-16 have an effective filing date of 11/19/2018, since prior-filed application 16/195,634 does provide support for these limitations. Claim 14 also has an effective filing date of 11/19/2018 by virtue of its dependence on claim 13.
Information Disclosure Statement
The IDS filed 06/04/2021 and 03/28/2022 have been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system (claim 1) and a method (claim 11); thus, these claims pass step 1 of the subject matter eligibility test since they are directed towards these statutory categories.
 As a whole, the claims recite a process of obtaining a plurality of measurement from a brain of a user with a traumatic brain injury, generating a plurality of brain state parameters characterizing at least one or more features of at least one brain state of the brain, generating one or more models of the brain based on the brain state parameters and measurements, determining a procedure for mediation of the traumatic brain injury based on the one or more models and additional models from additional users, and generating one or more control signals based on the procedure for mediation. This process has been determined to be an abstract idea in the form of a mental process; it is fully capable of being performed in the human mind. For example, these steps could be accomplished by a physician performing a routine assessment of a traumatic brain injury of a patient and determining a therapy based on this assessment, and then recommending the patient take steps to implement this therapy. Since all of these steps are capable of being performed in the human mind, this claim passes Step 2A prong one of the eligibility test.
This judicial exception is not integrated into a practical application because there are no additional elements recited which integrate the invention into a practical application. Although the claims recite an interface, a first processing device, a second processing device, and a controller, these recitations of generic computer components merely serve to recite that the abstract idea is being performed on a generic computer and merely uses a computer as a tool to perform the concept (see October 2019 Subject Matter Eligibility guidance, pg. 8, bullet ii: “By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such elements are not recited, as explained above. Thus, the claims fail Step 2A prong two and Step 2B of the eligibility test, and these claims are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claims recite, “generate one or more models of the brain of the user based, at least in part, on the plurality of brain state parameters…”, “determining, using at least the one or more models of the brain of the user and training data comprising one or more mediation data points, a procedure for mediation…”, see e.g. claim 1 ll. 8-13. The recitation that these steps are performed based at least on specific parameters render the claims indefinite because it is unclear what other parameters, besides those recited in the claims above, are considered by Applicant as being used in these determination steps. There are a potentially infinite number of other parameters which could be interpreted as falling within this claim scope. Furthermore, Applicant has not set forth what parameters are considered as being included in this “at least” language and what parameters are excluded. As such, the scope of these limitations is unclear. For examination purposes, these limitations have been interpreted without this language.
Similar language appears in claim 8, which is rejected for the same reasons set forth above.
Regarding claim 11, the claim recites, “generating, using one or more processors…”, see ll. 8 & 15. It is unclear whether or not this limitation refers to the “one or more processors” disclosed in line 5. For examination purposes, this limitation has been interpreted as “the one or more processors” in order to keep in line with the disclosure of line 5.
As a result of dependence on claims 1 and 11, subsequent dependent claims 2-10 and 12-16 are rejected as indefinite as well.
Regarding claim 13, the claim recites “the first processing device”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “the one or more processors” as supported by the disclosure of claim 12 from which claim 11 depends.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (US 2015/0174418) (hereinafter Tyler) in view of Fowler et al. (US 2005/0070971) (hereinafter Fowler), further in view of Gelbman et al. (US 2015/0374303) (hereinafter Gelbman) AND claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Fowler.
Regarding claim 1, Tyler discloses a system comprising: an interface configured to obtain a plurality of measurements from a brain of a user (Fig. 2, box 209; Para. 161 describes various methods requiring interfaces for measuring brain activity including EEG, MEG, etc.); a first processing device comprising one or more processors (Abstract; Fig. 9, processors 913, 916) configured to generate a plurality of brain state parameters characterizing one or more features of at least one brain state of the brain of the user (Fig. 2, box 209; Para. 47); one or more processors (Abstract; Fig. 9, processors 913, 916) configured to: generate one or more models of the brain of the user based on the plurality of brain state parameters and the plurality of measurements (Abstract: “a computer model that can be adjusted to the head subject in response to one or more input parameters. The adjustable model may comprise a plurality of structures that can be adjusted to the head of the subject in response to parameters that can be easily measured”; Para. 18-19: “The adjustable model may comprise a finite element model… Finite element models can be used to model electric fields in the brain; Para. 45 & 47), determine, using the one or more models of the brain of the user and training data comprising one or more mediation data points (Fig. 2, box 206, wherein baseline, desired value, previously measured value are considered mediation data points), a procedure for mediation, and provide the procedure for mediation to one or more entities (Fig. 2, boxes 201-206 which are part of a closed loop feedback system utilizing model and mediation data points to determine stimulation protocol); and a controller comprising one or more processors configured to generate one or more control signals based on the procedure for mediation (Para. 54-55; Para. 125 discloses that controller can comprise microprocessor and provides multiple examples).
Tyler does not disclose obtaining a plurality of measurements from a brain of a user with a traumatic brain injury and that the procedure for mediation is configured to reduce one or more symptoms of the traumatic brain injury. Tyler also does not disclose the use of a second processing device comprising one or more processors configured to perform the claimed functions.
Fowler, however, teaches applying neural stimulation to a patient (Abstract) wherein physical damage, disease, and disorder of the brain can be treated using electrical signals to control brain functions. Transcranial electrical stimulation (TES) is one such approach (Para. 7-8), and Tyler relies on the use of TES (Tyler - Abstract). Fowler further teaches that the neural stimulation may be directed toward facilitating and/or effectuating at least some degree of symptomatic relief and/or restoration or development of functional abilities in patients experiencing neurologic dysfunction arising from traumatic brain injury (Para. 26). Furthermore, Fowler teaches that an electrophysiological signal measurement and/or analysis procedure (e.g., using EEG, EMG, MEG, etc.) can be used to identify a stimulation site for treatment (Para. 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Tyler to obtain a plurality of measurements from a brain of a user with a traumatic brain injury and so that the procedure for mediation is configured to reduce one or more symptoms of the traumatic brain injury. Making this modification would be useful for identifying a stimulation site and facilitating and/or effectuating at least some degree of symptomatic relief and/or restoration or development of functional abilities in patients experience neurologic dysfunction arising from traumatic brain injury, as taught by Fowler.
Furthermore, Gelbman teaches the use of multiple processors in order to divide related and unrelated functions among the multiple processors (Para. [0047], first sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Tyler to include a second processing device comprising one or more processors performing the claimed functions in order to divide multiple related functions among multiple processors and provide parallel processing capabilities, as taught by Gelbman (Para. [0047], first sentence and last sentence).
Regarding claim 9, Tyler does not disclose that the system further comprises: a client device configured to communicate with the first processing device and the second processing device via a communications network. Gelbman, however, teaches that the device can include a communication device that enables the processors to receive or access data stored remotely or on a service or user device over a network (Para. [0047], fourth to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Tyler such that that the system further comprises: a client device configured to communicate with the first processing device and the second processing device via a communications network. Making this modification would be useful for enabling the processors to receive or access data stored remotely or on a service or user device over a network.
Regarding claim 11, Tyler discloses a method comprising: receiving a plurality of measurements via an interface, the plurality of 25measurements being associated with neural activity of a brain of a user (Fig. 2, box 209; Para. 161 describes various methods requiring interfaces for measuring brain activity including EEG, MEG, etc.); generating, use one or more processors (Abstract; Fig. 9, processors 913, 916) a plurality of brain state parameters characterizing one or more features of at least one brain state of the brain of the user (Fig. 2, box 209; Para. 47); generating, using the one or more processors, (Abstract; Fig. 9, processors 913, 916) one or more models of the brain of the user based on the plurality of brain state parameters and the plurality of measurements (Abstract: “a computer model that can be adjusted to the head subject in response to one or more input parameters. The adjustable model may comprise a plurality of structures that can be adjusted to the head of the subject in response to parameters that can be easily measured”; Para. 18-19: “The adjustable model may comprise a finite element model… Finite element models can be used to model electric fields in the brain; Para. 45 & 47), determining, using the one or more models of the brain of the user and training data comprising one or more mediation data points (Fig. 2, box 206, wherein baseline, desired value, previously measured value are considered mediation data points), a procedure for mediation (Fig. 2, boxes 201-206 which are part of a closed loop feedback system utilizing model and mediation data points to determine stimulation protocol), and generating, using the one or more processors, one or more control signals based on the procedure for mediation (Para. 54-55).
Tyler does not disclose obtaining a plurality of measurements from a brain of a user with a traumatic brain injury and that the procedure for mediation is configured to reduce one or more symptoms of the traumatic brain injury. 
Fowler, however, teaches applying neural stimulation to a patient (Abstract) wherein physical damage, disease, and disorder of the brain can be treated using electrical signals to control brain functions. Transcranial electrical stimulation (TES) is one such approach (Para. 7-8), and Tyler relies on the use of TES (Tyler - Abstract). Fowler further teaches that the neural stimulation may be directed toward facilitating and/or effectuating at least some degree of symptomatic relief and/or restoration or development of functional abilities in patients experiencing neurologic dysfunction arising from traumatic brain injury (Para. 26). Furthermore, Fowler teaches that an electrophysiological signal measurement and/or analysis procedure (e.g., using EEG, EMG, MEG, etc.) can be used to identify a stimulation site for treatment (Para. 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Tyler to obtain a plurality of measurements from a brain of a user with a traumatic brain injury and so that the procedure for mediation is configured to reduce one or more symptoms of the traumatic brain injury. Making this modification would be useful for identifying a stimulation site and facilitating and/or effectuating at least some degree of symptomatic relief and/or restoration or development of functional abilities in patients experience neurologic dysfunction arising from traumatic brain injury, as taught by Fowler.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tyler in view of Sitaram et al. (US 2011/0028827) (hereinafter Sitaram).
Regarding claims 2 and 12, modified Tyler does not teach the plurality of brain state parameters identifies features of a plurality of brain states, and wherein each brain state of the plurality of brain states identifies one or more identified patterns of neural activity.
Sitaram, however, teaches spatiotemporal pattern classification of brain states (Abstract) and a method of obtaining a spectroscopic signal from a subject brain, the signal having spatial or temporal data; extracting one or more features from the signal in real time; classifying a pattern of a brain state in real time; and generating a read-out comprising the spatial and/or temporal data (Para. 53). Sitaram further teaches that the method is useful for enhancing a desired function or behavior, or to alleviate a behavioral or neurological problem, as well as investigating the spatiotemporal evolution of a network of brain activity corresponding to a brain function, by changing the activity as an independent variable and studying its effect on behavior (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Tyler such that the plurality of brain state parameters identifies features of a plurality of brain states, and wherein each brain state of the plurality of brain states identifies one or more identified patterns of neural activity. Making this modification would be useful for enhancing a desired function or behavior, or to alleviate a behavioral or neurological problem, as well as investigating the spatiotemporal evolution of a network of brain activity corresponding to a brain function, by changing the activity as an independent variable and studying its effect on behavior, as taught by Sitaram.
Claim(s) 3-4, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tyler in view of Gilja et al. (US 2011/0224572) (hereinafter Gilja).
Regarding claims 3 and 13, modified Tyler does not teach that the first processing device is configured to generate one or more observers and estimators associated with the plurality of brain states. Gilja, however, teaches the use of Kalman filters (which are defined by Applicant as being observers and estimators, see instant specification para. [00151]) to model velocity and position of a limb trajectory via a brain machine interface (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Tyler such that the first processing device is configured to generate one or more observers and estimators associated with the plurality of brain states in order to model velocity and position of a limb trajectory, as taught by Gilja.
Regarding claims 4 and 14, Tyler discloses the one or more models of the brain of the user are functional and structural models of the brain of the user (Para. 18-19: “The adjustable model may comprise a finite element model… the finite element model comprises a mesh composed of a plurality of finite elements, and locations of each of the plurality of finite elements can be adjusted in order to position each of the plurality of elements at locations corresponding to structures of the subject… Finite element models can be used to model electric fields in the brain…”).
Regarding claims 7-8, Tyler discloses the controller is configured to closed loop control of the generation of the one or more control signals, wherein the closed loop control is based on the plurality of brain state parameters (Fig. 2; Para. 147: “the device is configured… to operate in a closed loop manner to improve the specificity of the desired neuromodulation. Targeting of the TES is adjusted based on one or more measurements that assess the effect of stimulation”).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tyler in view of Lee et al. (US 2019/0073030) (hereinafter Lee).
Regarding claims 5 and 15, modified Tyler does not teach that the first processing device is further configured to monitor neuronal synchronization and desynchronization based on the plurality of measurements. Lee, however, teaches that event-related desynchronization and synchronization signals can be used to determine a control mode for a user of a brain computer interface (Para. [0023-24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Tyler such that the first processing device is further configured to monitor neuronal synchronization and desynchronization based on the plurality of measurements in order to determine a control mode for a user of a BCI, as taught by Lee.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tyler in view of Prichep et al. (US 2012/0041330) (hereinafter Prichep).
Regarding claims 6 and 16, modified Tyler does not teach the first processing device is further configured to detect multiplexed parallel delta to theta, alpha to beta, delta/theta/alpha to high-frequency- band coupling based on the plurality of measurements.
Prichep, however, teaches that in one embodiment, the algorithm extracts various linear and non-linear features from the brain wave frequency bands: Delta (1.5-3.5 Hz), Theta (3.5-7.5 Hz), Alpha (7.5-12.5 Hz), Alpha1 (7.5-10 Hz), Alpha2 (10-12.5 Hz), Beta (12.5-25 Hz), Beta2 (25-35 Hz), Gamma (35-50 Hz), and high frequency EEG (50 Hz) (Para. [0036]) to facilitate classifying the brain function of a patient in one of four categories: 1) normal brain electrical activity; 2) abnormal brain electrical activity consistent with non-structural injury with less severe manifestations of functional brain injury; 3) abnormal brain electrical activity consistent with non-structural injury with more severe manifestations of functional brain injury; and 4) abnormal brain electrical activity consistent with structural brain injury (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Tyler such that the first processing device is further configured to detect multiplexed parallel delta to theta, alpha to beta, delta/theta/alpha to high-frequency- band coupling based on the plurality of measurements. Making this modification would be useful for classifying brain function of a patient, as taught by Prichep.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Tyler in view of Sussillo et al. (US PGPUB 2016/0048753) (hereinafter Sussillo).
Regarding claim 10, modified Tyler does not teach a prosthetic device configured to receive one or more control signals from the controller. Sussillo, however, teaches that “Brain-machine interface (BMI) systems convert neural signals from motor regions of the brain into control signals to guide prosthetic devices.  The ultimate goal of BMIs is to improve the quality of life for people with paralysis by providing direct neural control of prosthetic arms or computer cursors” (Para. [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Tyler to include a prosthetic device configured to receive one or more control signals from the controller in order to improve the quality of life for people with paralysis by providing direct neural control of prosthetic arms or computer cursors, as taught by Sussillo.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weisend (US 2017/0087367) discloses electrical non-invasive brain stimulation (Abstract).
Grill et al. (US 2014/0350634) discloses increasing the efficacy and/or efficiency of deep brain                                           stimulation (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792